Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The IDS, filed April 24, 2019, has been considered.
The abstract of the disclosure is objected to because the abstract, filed April 24, 2010, is greater that 150 words.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.  Correction is required.
Claims 1-12 are cancelled.
Claims 13-22, filed April 24, 2019, are examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10303708 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims are directed to an embodiment of the instant pending claims.
16392631
US 10303708 B2
13.    (New) A server system, comprising:
a hardware processor configured to initiate the executable operations of: receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource; executing, responsive to the request, a tag weighting engine that identifies the tags and 

forwarding, to the tag widget within the client, the tags and associated overall weighting factors, wherein the individual overall weighting factors for a particular tag is based upon a combination of weighting factors including a context weight factor for the particular tag, and the context weighting factor for the particular tag is based upon: a past context for the particular tag specified by a past user and an active context in which a user of the tag widget is operating.


2. The system of claim 1, wherein the quantitative weighting factor for the particular tag is based upon a past user interaction with the particular tag, and a tag count associated with the quantitative weight factor is modified based upon the user interaction.
15.    (New) The system of claim 13, wherein 



the weighting factors further includes a reputation weighting factor, and the reputation weighting factor for the particular tag is based upon an expertise of a past user who created the particular tag.
4. The system of claim 1, wherein the reputation weighting factor for the particular tag is based upon an expertise of a past user who created the particular tag.
17.    (New) The system of claim 13, wherein 
the weighting factors further includes an expiry weighting factor, and the expiry weighting factor for the particular tag is based upon a time frame for the particular tag specified by a past user.
5. The system of claim 1, wherein the expiry weighting factor for the particular tag is based upon a time frame for the particular tag specified by a past user.
Claims 18-22 are directed to a computer program product of the above cited claims.
Claims 6-10 are directed to a computer program product of the above cited claims.


CONCLUSION
Claims are directed to limitation of “the context weighting factor for the particular tag is based upon: a past context for the particular tag specified by a past user and an active context in which a user of the tag widget is operating” previously indicated as being free of any prior art in US Patent 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152